             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
__________________________________________
                                           )
TAYLOR ENERGY COMPANY LLC,                )
                                          )
            Plaintiff,                     ) No. 16-12C
                                           ) Judge Nancy B. Firestone
      v.                                   )
                                           )
THE UNITED STATES,                         )
                                           )
            Defendant.                     )
__________________________________________)

               DEFENDANT’S NOTICE OF FILING UNDER SEAL

       Pursuant to the Court’s Order dated September 28, 2018, defendant, the United

States, respectfully files under seal and by hand delivery to the Court three compact disks

of substantive filings and exhibits pending before the Interior Board of Land Appeals

(IBLA) in the proceeding Taylor Energy Company LLC, IBLA 2015-207.

       The documents are being filed in this Court under seal given the protective order

issued by the IBLA dated October 11, 2016 (attached hereto as Exhibit A). 1 The docket

sheet for IBLA 2015-207 is attached hereto as Exhibit B; the substantive filings are

highlighted. We have filed compact disks with the Court rather file the documents

electronically because the documents filed in the IBLA total more than 7,300 pages.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General




1
  The United States filed Taylor’s Notice of Appeal in IBLA 2015-207 as Exhibit H to
Defendant’s motion to dismiss, and the answer of the Bureau of Safety and
Environmental Enforcement (BSEE) to Taylor’s appeal as Exhibit R to Defendant’s reply
in further support of its motion to dismiss.
                         ROBERT E. KIRSCHMAN, JR.
                         Director


                         /s/ Steven J. Gillingham
                         by Patricia M. McCarthy
                         STEVEN J. GILLINGHAM
                         Assistant Director


                         /s/ John H. Roberson
                         JOHN H. ROBERSON
                         Senior Trial Counsel
                         Commercial Litigation Branch
                         Civil Division
                         Department of Justice
                         P.O. Box 480
                         Ben Franklin Station
                         Washington, D.C. 20044
                         Tele: (202) 353-7972
                         Fax: (202) 514-8640
Dated October 12, 2018   Email: John.Roberson@usdoj.gov




                         2
